Citation Nr: 0209093	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  02-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently evaluated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran had unverified active duty service from May 1990 
to October 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied an increase in a 30 
percent rating for service-connected paranoid schizophrenia; 
the veteran appealed for an increased rating.  A 
videoconference hearing was held before the undersigned 
member of the Board in April 2002. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Paranoid schizophrenia is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
paranoid schizophrenia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Code 9203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran underwent a VA examination, and VA medical 
records have been obtained.  The veteran and his 
representative have been notified of evidence required to 
substantiate the claim.  Such notice is found in requests for 
evidence, the rating decision, the statement of the case and 
the supplemental statement of the case.  The veteran and his 
representative have submitted arguments and medical evidence.  
The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case to 
the extent possible.  Id.  Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

I.  Factual Background

During an April 1997 VA psychiatric examination, the veteran 
reported that he was taking antipsychotic medications and was 
functioning well.  He reported a history of panic attacks and 
schizophrenia, paranoid type.  On examination, he was 
casually groomed, candid, polite, and answered all questions 
readily.  His eye contact was alert, and his speech was 
normal and relevant.  He was oriented to person, place and 
time.  His memory was intact, his intellectual functioning 
was within the average range, his mood was euthymic and his 
affect was broad.  He denied suicidal or homicidal ideation.  
The veteran reported controlled delusions and auditory 
hallucinations.  The veteran's impulse control was contained, 
and his insight and judgment were fair.  The diagnosis was 
paranoid schizophrenia, in remission.

Service connection was established for paranoid 
schizophrenia, rated 30 percent disabling, in a March 1998 
rating decision. 

VA medical records dated from 1998 to 1999 reflect ongoing 
treatment, including medication, for schizophrenia.  Such 
records show that the veteran's symptoms from schizophrenia 
were improved with his current medication, although he 
complained of sedation.  The veteran was working on a daily 
basis at a grocery store.  A March 1999 treatment note shows 
that the schizophrenia was stable on the current medication 
regimen, and there was no change in mental status.  The 
veteran denied audio/visual hallucinations and delusions, and 
was much less paranoid.

The veteran's claim for an increased rating was received in 
June 1999.

During a July 1999 VA psychiatric examination, it was noted 
that the claims file was reviewed.  It was related that the 
veteran had been employed at the same grocery store on a 
part-time basis for the past two years, bagging groceries.  
He worked four or five days per week.  His social contacts 
were limited to family members, and he lived with his mother 
and stepfather.  He complained of dull headaches, and said 
his current job was simple and not stressful, which he said 
might be the only kind of work he could handle.  He said he 
sometimes felt spaced out.  On examination, he was neatly 
groomed and dressed in casual attire.  He established good 
eye contact, his behavior was cooperative and pleasant.  
Speech was delivered at a low tone and a regular rate, and 
was coherent.  His thoughts were goal-directed.  He denied 
suicidal or homicidal ideas and denied audiovisual 
hallucinations.  He denied current delusional thoughts, but 
said he had persecutory delusions in the past.  Affect was 
appropriate, mood was euthymic, and cognitive functioning 
showed the veteran to be alert and oriented times three.  On 
memory testing, he could repeat six digits forward and three 
backward, and could recall three out of three unrelated 
words.  Serial sevens were performed with one mistake and the 
veteran showed the capacity for abstraction by proverb 
interpretation and a similarities task. The diagnosis was 
schizophrenia, residual type, the current global assessment 
of functioning scale score (GAF) was 60, and the GAF in the 
past year was 72.

By a letter dated in November 2000, a social worker at a Vet 
Center related that the veteran was currently being treated 
for schizophrenia.  She stated that the veteran's poor memory 
and concentration were making him dangerous on the job.  She 
indicated that the veteran's condition was worsening and 
affecting his daily life, and that his social and industrial 
functioning was greatly impaired.  She said he was no longer 
interested in relationships, had problems with personal 
hygiene, and at times felt helpless and hopeless.  She 
indicated that the veteran's current GAF was 45, and was 49 
in the past year, and that such a GAF indicated severe social 
and industrial impairment.

VA outpatient treatment records dated from 2000 to 2001 
reflect treatment for gastrointestinal problems.  A January 
2001 treatment note indicated that the veteran's 
schizophrenia was stable according to the mental hygiene 
clinic.

At a February 2001 VA psychiatric examination, the veteran 
reported that he worked at a grocery store as a "carry 
out", and had worked from 32 to 40 hours per week for the 
past three years.  He lived with his parents.  He said his 
current psychiatric symptoms included feeling in a daze and 
said persecutory delusions previously precipitated 
hospitalizations.  He said that if he tried to concentrate or 
do a lot of thinking he got a headache.  He stated that he 
was able to keep his job because it was simple, and that his 
current medications were controlling his symptoms well.  His 
last girlfriend was seven months ago.  He said he got along 
fine with his family, and his activities included watching 
television and movies, and going to the library.  He took 
care of his activities of daily living.  On examination, the 
veteran was well-groomed, and he was dressed in clean casual 
clothing. His behavior was cooperative and pleasant.  He had 
childish mannerisms.  His speech was low in tone, 
underproductive, and coherent, his answers to questions were 
to the point, and his thoughts were goal directed.  He denied 
suicidal or homicidal ideas, and denied auditory or visual 
hallucinations.  He denied current persecutory delusions but 
said he had them in the past.  His affect was appropriate, 
his mood was euthymic, and his cognitive functions were 
grossly preserved.  The diagnosis was schizophrenia, residual 
type.  The current GAF was 60, and the GAF in the past was 
60.

In July 2001, the veteran submitted partially duplicative 
private medical records dated from 1992 to 1997 which reflect 
treatment for psychiatric complaints.

By a statement dated in January 2002, the veteran asserted 
that his service-connected schizophrenia was more disabling 
than currently evaluated.  He said he had panic attacks in 
the past, had difficulty with memory, and had other 
difficulties which made it hard for him to function in many 
work-like and social settings.

By a statement dated in February 2002, the veteran's 
representative asserted that the veteran had panic attacks, 
difficulty with memory, and difficulty in learning.  He 
asserted that the veteran was severely disabled in 
occupational settings because his psychiatric disorder forced 
him to work only in simple, menial occupations, despite the 
fact that he was formerly an aircraft mechanic in service.

At an April 2002 Board videoconference hearing, the veteran 
reiterated many of his assertions.  He said he continued to 
work in a grocery store, bagging groceries and carrying them 
to customers' cars.  He said his schizophrenia prevented him 
from performing a job like the one he had in service, as an 
aircraft mechanic.  He said he was unable to perform 
complicated tasks, and that if he were asked to do such a 
task he would have difficulty remembering a list of 
instructions, and he would become nervous.  He said that on 
his current medication, he was fine for 3 or 4 days, and then 
one day would feel spaced out.  He said his medication 
prevented him from working on a night shift since it made him 
drowsy.  He testified that his medication did not affect his 
driving, and he had not had any accidents.  He said he had 
been working in the same grocery store for the past 41/2 years, 
in the same position, and that prior to that job he held the 
same job at a different store.  He said he had completed high 
school, he was not married, he did not have many friends, he 
did not belong to any organizations, and did not go to 
church.  He said he got along with his family, and that for 
amusement he usually went to his sister's house, watched 
movies, and played with her son.  He said he had one panic 
attack about 4 1/2 or 5 years ago.  He said his memory was not 
good, he did not have hallucinations, and sometimes got 
depressed.  He said he had never had suicidal or homicidal 
thoughts.

II.  Analysis

The veteran contends that his service-connected paranoid 
schizophrenia is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

The rating criteria for paranoid schizophrenia provide that a 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9203 (2001).

A social worker from a Vet Center assessed the veteran's 
social and industrial impairment as severe, but an examiner's 
classification of the level of impairment is not controlling 
for rating purposes.  38 C.F.R. § 4.126 (2001).  Moreover, 
she indicated that the veteran's current GAF was 45, and said 
that such a GAF indicated severe social and industrial 
impairment.  In this regard, the Board notes that the 
veteran's GAF was listed as 60 in the February 2001 VA 
examination, and such does not suggest more than moderate 
impairment from the psychiatric condition.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

The 1997-2001 medical treatment and examination reports show 
the veteran has not been hospitalized for paranoid 
schizophrenia, and show that his symptoms are controlled by 
continuous medication.  He has been working 4 or 5 days per 
week at the same grocery store for 41/2 years, lives with his 
parents, and gets along with his family.  Recent medical 
records and the veteran's testimony do not show that the 
veteran has had any panic attacks in recent years, and he 
does not currently have hallucinations, delusions, or 
suicidal or homicidal ideation.  Recent medical evidence does 
not show that he has a flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech.  At the February 2001 
VA examination, his mood was euthymic and his cognitive 
functions were grossly preserved.  The veteran has stated 
that his medication helps his psychiatric symptoms, and that 
he has mostly good days, with occasional days where he feels 
spaced out.  

Although the veteran has stated that he has memory impairment 
and difficulty following complex commands, the evidence shows 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events, 
and such is to be rated 30 percent.  The extent of symptoms 
and the associated occupational and social impairment, as 
described in the code for a 50 percent rating, are not 
demonstrated.  Under the rating criteria of Code 9203, the 
paranoid schizophrenia disability picture more nearly 
approximates the criteria for a 30 percent rating, than a 50 
percent rating, and thus the lower rating of 30 percent is 
warranted.  38 C.F.R. § 4.7 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for paranoid 
schizophrenia must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating for paranoid schizophrenia is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

